Citation Nr: 0806381	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-31 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status post fusion of C6-C7.

2.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of the left arm.

3.  Entitlement to an initial rating in excess of 10 percent 
for status post deep venous thrombosis of the left leg with 
factor V Laden mutation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1987 until August 
1987, from December 1990 until April 1991, from February 1995 
until July 1995, from September 2000 until April 2001, and 
from January 2003 until January 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran's September 2005 substantive appeal appears to 
raise a claim of entitlement to service connection for 
hemophilia as secondary to medication taken to treat his 
service-connected deep venous thrombosis.  Moreover, an 
August 2004 VA notice letter references a claim of 
entitlement to service connection for a fracture of the left 
index finger.  Neither claim has yet been adjudicated.  
Accordingly, these matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
cervical spine disability has been productive of complaints 
of pain; objectively, he had forward flexion to 30 degrees 
without pain, and with no demonstration of incapacitating 
episodes.  

2.  Throughout the rating period on appeal, the veteran's 
radiculopathy of the left arm has been productive of 
complaints of numbness and tingling; objectively, the 
evidence reveals no more than mild neurologic symptomatology.

3.  Throughout the rating period on appeal, the veteran's 
status post deep venous thrombosis of the left leg with 
factor V Laden mutation has been productive of complaints of 
swelling and pressure; objectively, persistent edema has not 
been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for status post fusion of C6-C7 have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 
5241 (2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for radiculopathy of the left arm have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8513 
(2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for status post deep venous thrombosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, DC 
7121 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

I.  Cervical Spine

Throughout the rating period on appeal, the veteran has been 
assigned a 20 percent rating for status post fusion of C6-C7 
pursuant to DC 5241.  That code addresses spinal fusion and 
is evaluated under the general rating formula for diseases 
and injuries of the spine.  The Board will also consider DC 
5237 for lumbosacral strain under the same general rating 
formula.

In order to warrant a higher (30 percent) rating, the 
evidence must show forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  38 C.F.R. § 4.71a, DC 5237 (lumbosacral 
strain); DC 5241 (spinal fusion).  

The Board has reviewed the entire claims file, including 
numerous private medical records, and finds that a VA 
examination conducted in December 2004 to be representative 
of the veteran's disability picture throughout the entire 
rating period on appeal.  At that time, he had 30 degrees of 
forward flexion of the cervical spine without pain.  He could 
extend to 20 degrees without pain.  He had side bending to 30 
degrees, left and right, and rotation to 45 degrees, all 
without significant pain.  

The objective findings detailed above do not demonstrate that 
forward flexion of the cervical spine was limited to 15 
degrees or less.  Such evidence also fails to demonstrate 
favorable ankylosis of the entire cervical spine, or 
disability comparable therewith.  As such, there is no basis 
for a higher rating based on spinal fusion or lumbosacral 
strain.

In evaluating musculoskeletal disabilities, the Board must 
also consider additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  In this regard, the Board 
recognizes the veteran's reports of neck pain.  Indeed, he 
reported at his December 2004 VA examination that he had 
periods of flare-up about one to two times per week.  Each 
episode lasted for a few hours.  He was no longer able to do 
aerobics or running but he could walk unaided and did not use 
any assistive devices.  

Overall, even when considering additional functional 
limitation, the veteran's disability picture still does not 
most nearly approximate the next-higher 30 percent evaluation 
under the general rating formula.  

The Board has also DC 5243, which allows for the evaluation 
of intervertebral disc syndrome based on incapacitating 
episodes, if this results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  Note (1) to DC 5243 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Here, the evidence, including a December 2005 MRI, reveals 
disc disease.  However, there is no showing of incapacitating 
episodes.  While the veteran has reported flare-ups, the 
evidence does not show that he has been prescribed bedrest, 
the defining criteria for a higher rating.  Thus, the 
evidence does not support a higher rating based on 
intervertebral disc syndrome.  

Next, the general rating formula directs the Board to 
separately consider neurological symptoms associated with the 
veteran's cervical spine disability.  As cervical 
radiculopathy is already service-connected, the propriety of 
an increased rating for such symptomatology will be addressed 
below.  

In conclusion, the evidence of record does not support an 
evaluation in excess of 20 percent for the veteran's status 
post fusion of C6-C7 for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Left Arm Radiculopathy

At the outset, the Board notes that the veteran is right-
handed, as confirmed in his April 1991 report of medical 
history completed during active service.

Throughout the rating period on appeal, the veteran has been 
assigned a 20 percent rating for left arm radiculopathy 
pursuant to DC 8513.  In order to warrant the next-higher 
rating (30 percent in the case of the minor extremity), the 
evidence must demonstrate moderate neurologic symptoms.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2007).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2007).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2007).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2007).

The Board has reviewed all the evidence of record but finds a 
VA neurologic examination conducted in December 2004 to be 
representative of the veteran's disability picture throughout 
the entire rating period on appeal.  At that time, he 
complained of numbness and tingling.  Objectively, inspection 
of the left arm revealed no obvious abnormalities or 
deformities.  His grip strength was equal and adequate 
bilaterally.  He was able to oppose the first and second 
fingers with a strength of 5/5.  There was diminished 
sensation on the extensor surface and into the second finger.  
The diagnosis was C6 radiculopathy with no significant 
complications.  

Given that normal grip and movement are shown, the Board 
finds that the objective evidence, as detailed in pertinent 
part above, reflects no more than mild radicular symptoms of 
the left arm.  In essence, his complaints are wholly sensory 
without objective evidence of neurological impairment.  No 
other objective evidence of record reveals moderate 
symptomatology, nor has the veteran expressly described 
neurologic symptoms beyond that reflected in the treatment 
reports.  

In conclusion, the evidence does not support an evaluation in 
excess of 20 percent for the veteran's left arm radiculopathy 
for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Deep Venous Thrombosis

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent rating for status post deep venous 
thrombosis of the left leg with factor V Laden mutation 
pursuant to DC 7121.  To be entitled to the next-higher 20 
percent evaluation under that code, the evidence must 
demonstrate post-phlebitic syndrome with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.

The Board notes that private treatment reports dated in 2003 
reveal left leg edema.  However, the objective evidence 
throughout the rating period on appeal does not show 
continued edema.  For example, VA outpatient treatment 
reports dated in April 2004 and July 2004 expressly state 
that there was no swelling of the extremities.  

Moreover, VA examination in December 2004 revealed no obvious 
deformities or abnormalities of the left leg.  Pulses were 
equal and adequate in both legs and there was no increased 
warmth or tenderness with palpation.  Subsequent VA treatment 
records dated in 2005 address right leg symptomatology, but 
do not contain findings with respect to the left leg 
disability that is the subject of the present appeal.  

The Board acknowledges the veteran's statements in April 
2005, to the effect that he experienced persistent swelling 
in the left leg.  He added that he always felt pressure in 
the left leg, even if he sat down for over an hour.  In this 
regard, the veteran is competent to give evidence about what 
he experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

While the Board does not question the veteran's sincerity in 
reporting his left leg symptoms, the repeated absence of 
documented swelling upon objective evaluation is found to 
hold more probative weight in evaluating the veteran's 
disability picture.  Thus, his reports of left leg edema, 
standing alone, do not serve as a basis for an increased 
rating.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's deep venous thrombosis 
for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

With respect to all the claims, the evidence does not reflect 
that the disabilities caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his post-
service reports of VA and private treatment and examination.  
Moreover, his statements in support of his claim are of 
record.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the claims.  

Based on the foregoing, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 20 percent for status post 
fusion of C6-C7 is denied.

An initial rating in excess of 20 percent for radiculopathy 
of the left arm is denied.

An initial rating in excess of 10 percent for status post 
deep venous thrombosis of the left leg with factor V Laden 
mutation is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


